983 F.2d 1065
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bonnie Sue ANDERS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5907.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1992.

Before MILBURN and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1989, Bonnie Sue Anders pleaded guilty to tax evasion and conspiracy to distribute 981 grams of cocaine.   The district court sentenced Anders to 48 months on the tax count and to 120 months on the drug count, the terms to be served consecutively.   A panel of this court affirmed the conviction and sentence on direct appeal.   United States v. Anders, 899 F.2d 570 (6th Cir.), cert. denied, 111 S.Ct. 532 (1990).


3
Anders subsequently filed a motion to vacate the sentence pursuant to 28 U.S.C. § 2255.   The magistrate judge to whom the matter was referred recommended that the motion be denied.   The district court adopted the recommendation over Anders's objections and this appeal followed.   The parties have briefed the issues;  Anders is proceeding without counsel.


4
Upon consideration, we find that the district court did not err in denying the relief sought.   Anders questioned the use of certain information at sentencing and the failure of the government to act on her cooperation in another prosecution in another district.   We have examined the record and agree that Anders's departure sentence was based upon relevant, reliable evidence of previous criminal conduct.   U.S.S.G. § 4A1.3.   We also find no indication that Anders was entitled to a government motion under U.S.S.G. § 5K1.1 for her assistance in another case in another district.   Anders's sentence is regular in all respects.


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.